Citation Nr: 1712335	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right eye condition.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and R. R.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this matter in June 2016.  In the Introduction section of the June 2016 remand, the Board found that the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) had been raised by the record, but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board referred that issue to the AOJ for appropriate action.  A review of the record reveals that the AOJ has yet to take any developmental action as to that issue.  Therefore, the Board again finds that the issue of entitlement to service connection for an acquired psychiatric condition other than PTSD has been raised by the record, but has not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right eye condition that had its onset during his active service or is otherwise etiologically related to an event or injury that occurred in service.  Specifically, the Veteran testified at the January 2016 Board hearing that his current right eye condition is due to being hit in the eye with hot shells from M-16s he used during his active service.  Additionally, a January 2003 VA treatment record reflects that the Veteran reported to his treatment provider his belief that his eyes were burned by gun powder from M-16s he used during his active service.  The VA treatment records show that the Veteran has been treated for exposure keratopathy of both eyes, blepharitis of both eyes, cataracts of both eyes, and refractive error of both eyes during the appeal period.  In addition, although the service treatment records do not show any treatment for a right eye condition, they do show that the Veteran's right eye visual acuity decreased from 20/20 on a June 1969 pre-induction medical examination to 20/25 on a December 1971 medical examination for separation from active service.  Moreover, the Veteran's reports of exposure to hot shells and gun powder from M-16s are generally consistent with the conditions and circumstances of his service, to include as shown on his DD Form 214, which indicates that the Veteran earned the M-16 Sharpshooter badge, and the information contained in the Veteran's service personnel records, which show that the Veteran served as a Vulcan Crewman for a period.  In addition, there is nothing in the record to impugn the Veteran's reports.  Thus, his statements are considered credible.  See 38 U.S.C.A. § 1154.

The Veteran has not yet been afforded a VA examination in relation to his claim that he has a current right eye condition that is directly related to his active service.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Board finds that the low threshold for provision of a VA examination described in McLendon has been met.  Therefore, the Veteran must be provided a VA examination to determine the nature and likely etiology of any current right eye condition.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right eye condition.  Provide a copy of this Remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a diagnosis for all right eye conditions demonstrated since service, even if currently resolved, found on examination or in the record.

b.  For each right eye condition, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise causally or etiologically related to the Veteran's service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  The examiner must address the Veteran's contention that he has a current right eye condition that is causally related to hot shells and/or gun powder from the M-16s he used in service.  The examiner must also discuss the significance, if any, that the decrease in the Veteran's visual acuity during service (from 20/20 on the June 1969 pre-induction medical examination to 20/25 on the December 1971 medical examination for separation from active service) has in relation to the Veteran's current right eye conditions.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






